 


109 HR 3763 IH: Fair Wages for Hurricane Victims Act
U.S. House of Representatives
2005-09-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3763 
IN THE HOUSE OF REPRESENTATIVES 
 
September 14, 2005 
Mr. George Miller of California (for himself, Mr. Owens, Ms. Pelosi, Mr. Van Hollen, Mr. Brown of Ohio, Ms. DeLauro, Mr. Markey, Mr. Holt, Mr. Levin, Mr. Doggett, Mr. Grijalva, Mr. Rothman, Mr. Stark, Mr. Farr, Mr. Inslee, Ms. Wasserman Schultz, Mr. Andrews, Mrs. McCarthy, Mr. Hinojosa, Mr. Wu, Mr. Nadler, Mr. Ryan of Ohio, Mr. Al Green of Texas, Mr. McDermott, Mr. DeFazio, Mr. Langevin, Mr. Honda, Ms. Lee, Mr. Kildee, Mrs. Maloney, Mr. Kucinich, Mrs. Christensen, Mr. Gutierrez, Ms. Schakowsky, Mr. Reyes, Mr. Michaud, Mr. Skelton, Mr. Rangel, Mr. Engel, Mr. Filner, Mr. Oberstar, Mr. Higgins, Mr. Visclosky, Mr. Lantos, Mrs. Davis of California, Ms. Jackson-Lee of Texas, Mr. Crowley, Ms. Matsui, Mr. Thompson of Mississippi, Mr. Sherman, Ms. Slaughter, Mr. Dingell, Mr. Ackerman, Mr. Abercrombie, Mr. Scott of Virginia, Mr. Udall of Colorado, Mr. Dicks, Mr. Jefferson, Mr. Rahall, Mr. McGovern, Ms. Woolsey, Mr. Udall of New Mexico, Mr. Kanjorski, Mr. Hoyer, Mr. Moran of Virginia, Ms. Baldwin, Mr. Peterson of Minnesota, Mr. Waxman, Ms. McCollum of Minnesota, Mr. Stupak, Mr. Tierney, Mr. Blumenauer, Ms. Kaptur, Mr. Rush, Mr. Costello, Mr. Sanders, Mr. Sabo, Mr. Brady of Pennsylvania, Mr. Menendez, Mr. Schiff, Mr. Obey, Ms. Zoe Lofgren of California, Ms. Millender-McDonald, Mr. Cardin, Mr. Carnahan, Mr. Thompson of California, Mr. Gene Green of Texas, Mr. Cooper, Mr. Delahunt, Mrs. Tauscher, Ms. Eddie Bernice Johnson of Texas, Ms. Herseth, Mr. Evans, Mr. Hinchey, Ms. Solis, Mr. Lynch, Ms. Linda T. Sánchez of California, Mrs. Napolitano, Mr. Allen, Mr. Towns, Mr. Pascrell, Mr. Taylor of Mississippi, Ms. Berkley, Mr. Holden, Mr. Bishop of New York, Mrs. Jones of Ohio, Mr. Pallone, Mr. Snyder, Ms. Kilpatrick of Michigan, Mr. Costa, Mr. Cleaver, Mr. Israel, Ms. DeGette, Mr. Doyle, Ms. Eshoo, Mr. Mollohan, Mr. Conyers, Mr. Olver, Mr. Berman, Mr. Davis of Illinois, Mr. Butterfield, Mr. Larson of Connecticut, Ms. Velázquez, Mr. McNulty, Mr. Ruppersberger, Mr. Neal of Massachusetts, Ms. Carson, Ms. Norton, Mr. Price of Georgia, Mr. Hastings of Florida, Mr. Emanuel, Mr. Wexler, Mr. Capuano, Mrs. Capps, Ms. Schwartz of Pennsylvania, Mr. Wynn, Ms. Corrine Brown of Florida, Mr. Chandler, Mr. Frank of Massachusetts, Mr. Boswell, Mr. Becerra, Ms. Watson, Ms. Moore of Wisconsin, Mr. Lewis of Georgia, Mr. Cardoza, Mr. Berry, Mrs. Lowey, Mr. Payne, Mr. Larsen of Washington, Mr. Strickland, Ms. Roybal-Allard, Mr. Scott of Georgia, Mr. Matheson, Mr. Ortiz, Mr. Pomeroy, Mr. Melancon, Mr. Weiner, Mr. Price of North Carolina, Mr. Baird, Mr. Kind, Mr. Smith of Washington, and Mr. Kennedy of Rhode Island) introduced the following bill; which was referred to the Committee on Education and the Workforce
 
A BILL 
To reinstate the application of the wage requirements of the Davis-Bacon Act to Federal contracts in areas affected by Hurricane Katrina. 
 
 
1.Short titleThis Act may be cited as the Fair Wages for Hurricane Victims Act.  
2.Reinstatement of Davis-Bacon wage requirementsNotwithstanding the proclamation by the President dated September 8, 2005, or any other provision of law, the provisions of subchapter IV of chapter 31 of title 40, United States Code (and the provisions of all other related Acts to the extent they depend upon a determination by the Secretary of Labor under section 3142 of such title, whether or not the President has the authority to suspend the operation of such provisions), shall apply to all contracts to which such provisions would otherwise apply that are entered into on or after the date of enactment of this Act, to be performed in the counties affected by Hurricane Katrina and described in such proclamation.  
 
